

	

		II

		109th CONGRESS

		1st Session

		S. 1631

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Dorgan (for himself,

			 Mr. Dodd, and Mrs. Boxer) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to impose a temporary windfall profit tax on crude oil and to rebate the tax

		  collected back to the American consumer, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Windfall Profits Rebate Act of

			 2005.

		2.Windfall profits

			 tax

			(a)In

			 generalSubtitle E of the

			 Internal Revenue Code of 1986 (relating to alcohol, tobacco, and certain other

			 excise taxes) is amended by adding at the end thereof the following new

			 chapter:

				

					56Windfall profits

				on crude oil

						

							Sec. 5896. Imposition of

				  tax.

							Sec. 5897. Windfall profit;

				  removal price; adjusted base price; qualified investment.

							Sec. 5898. Special rules and

				  definitions.

						

						5896.Imposition of

				tax

							(a)In

				generalIn addition to any

				other tax imposed under this title, there is hereby imposed on any integrated

				oil company (as defined in section 291(b)(4)) an excise tax equal to the excess

				of—

								(1)the amount equal to 50 percent of the

				windfall profit from all barrels of taxable crude oil removed from the property

				during each taxable year, over

								(2)the amount of qualified investment by such

				company during such taxable year.

								(b)Fractional part

				of barrelIn the case of a

				fraction of a barrel, the tax imposed by subsection (a) shall be the same

				fraction of the amount of such tax imposed on the whole barrel.

							(c)Tax paid by

				producerThe tax imposed by

				this section shall be paid by the producer of the taxable crude oil.

							5897.Windfall profit;

				removal price; adjusted base price; qualified investment

							(a)General

				ruleFor purposes of this

				chapter, the term windfall profit means the excess of the removal

				price of the barrel of taxable crude oil over the adjusted base price of such

				barrel.

							(b)Removal

				priceFor purposes of this

				chapter—

								(1)In

				generalExcept as otherwise

				provided in this subsection, the term removal price means the

				amount for which the barrel of taxable crude oil is sold.

								(2)Sales between

				related personsIn the case

				of a sale between related persons, the removal price shall not be less than the

				constructive sales price for purposes of determining gross income from the

				property under section 613.

								(3)Oil removed

				from property before saleIf

				crude oil is removed from the property before it is sold, the removal price

				shall be the constructive sales price for purposes of determining gross income

				from the property under section 613.

								(4)Refining begun

				on propertyIf the

				manufacture or conversion of crude oil into refined products begins before such

				oil is removed from the property—

									(A)such oil shall be treated as removed on the

				day such manufacture or conversion begins, and

									(B)the removal price shall be the constructive

				sales price for purposes of determining gross income from the property under

				section 613.

									(5)PropertyThe term property has the

				meaning given such term by section 614.

								(c)Adjusted base

				price defined

								(1)In

				generalFor purposes of this

				chapter, the term adjusted base price means $40 for each barrel of

				taxable crude oil plus an amount equal to—

									(A)such base price, multiplied by

									(B)the inflation adjustment for the calendar

				year in which the taxable crude oil is removed from the property.

									The amount determined under the

				preceding sentence shall be rounded to the nearest cent.(2)Inflation

				adjustment

									(A)In

				generalFor purposes of

				paragraph (1), the inflation adjustment for any calendar year after 2006 is the

				percentage by which—

										(i)the implicit price deflator for the gross

				national product for the preceding calendar year, exceeds

										(ii)such deflator for the calendar year ending

				December 31, 2005.

										(B)First revision

				of price deflator usedFor

				purposes of subparagraph (A), the first revision of the price deflator shall be

				used.

									(d)Qualified

				investmentFor purposes of

				this chapter—

								(1)In

				generalThe term

				qualified investment means any amount paid or incurred with

				respect to—

									(A)section 263(c) costs,

									(B)qualified refinery property (as defined in

				section 179C(c) and determined without regard to any termination date),

									(C)any qualified facility described in

				paragraph (1), (2), (3), or (4) of section 45(d) (determined without regard to

				any placed in service date),

									(D)any facility for the production of alcohol

				used as a fuel (within the meaning of section 40) or biodiesel or

				agri-biodiesel used as a fuel (within the meaning of section 40A).

									(2)Section

				263(c) costsFor purposes of this subsection, the term

				section 263(c) costs means intangible drilling and development

				costs incurred by the taxpayer which (by reason of an election under section

				263(c)) may be deducted as expenses for purposes of this title (other than this

				paragraph). Such term shall not include costs incurred in drilling a

				nonproductive well.

								5898.Special rules and

				definitions 

							(a)Withholding and

				deposit of taxThe Secretary

				shall provide such rules as are necessary for the withholding and deposit of

				the tax imposed under section 5896 on any taxable crude oil.

							(b)Records and

				informationEach taxpayer

				liable for tax under section 5896 shall keep such records, make such returns,

				and furnish such information (to the Secretary and to other persons having an

				interest in the taxable crude oil) with respect to such oil as the Secretary

				may by regulations prescribe.

							(c)Return of

				windfall profit taxThe

				Secretary shall provide for the filing and the time of such filing of the

				return of the tax imposed under section 5896.

							(d)DefinitionsFor purposes of this chapter—

								(1)ProducerThe term producer means the

				holder of the economic interest with respect to the crude oil.

								(2)Crude

				oil

									(A)In

				generalThe term crude

				oil includes crude oil condensates and natural gasoline.

									(B)Exclusion of

				newly discovered oilSuch

				term shall not include any oil produced from a well drilled after the date of

				the enactment of the Windfall Profits Rebate

				Act of 2005, except with respect to any oil produced from a well

				drilled after such date on any proven oil or gas property (within the meaning

				of section 613A(c)(9)(A)).

									(3)BarrelThe term barrel means 42

				United States gallons.

								(e)Adjustment of

				removal priceIn determining

				the removal price of oil from a property in the case of any transaction, the

				Secretary may adjust the removal price to reflect clearly the fair market value

				of oil removed.

							(f)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary or appropriate to carry out the purposes of

				this chapter.

							(g)TerminationThis section shall not apply to taxable

				crude oil removed after the date which is 3 years after the date of the

				enactment of this

				section.

							.

			(b)Clerical

			 amendmentThe table of

			 chapters for subtitle E of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

				

					

						Chapter 56. Windfall profit on

				crude

				oil.

					

					.

			(c)Deductibility

			 of windfall profit taxThe

			 first sentence of section 164(a) of the Internal Revenue Code of 1986 (relating

			 to deduction for taxes) is amended by inserting after paragraph (5) the

			 following new paragraph:

				

					(6)The windfall profit tax imposed by section

				5896.

					.

			(d)Effective

			 date

				(1)In

			 generalThe amendments made

			 by this section shall apply to crude oil removed after the date of the

			 enactment of this Act, in taxable years ending after such date.

				(2)Transitional

			 rulesFor the period ending

			 December 31, 2005, the Secretary of the Treasury or the Secretary's delegate

			 shall prescribe rules relating to the administration of chapter 56 of the

			 Internal Revenue Code of 1986. To the extent provided in such rules, such rules

			 shall supplement or supplant for such period the administrative provisions

			 contained in chapter 56 of such Code (or in so much of subtitle F of such Code

			 as relates to such chapter 56).

				3.Energy consumer

			 rebate

			(a)In

			 generalSubchapter B of

			 chapter 65 of the Internal Revenue Code of 1986 (relating to rules of special

			 application in the case of abatements, credits, and refunds) is amended by

			 adding at the end the following new section:

				

					6430.Energy consumer

				rebate

						(a)General

				ruleExcept as otherwise

				provided in this section, each individual shall be treated as having made a

				payment against the tax imposed by chapter 1 for each taxable year beginning

				after December 31, 2005, in an amount equal to the lesser of—

							(1)the amount of the taxpayer’s liability for

				tax for such taxpayer’s preceding taxable year, or

							(2)the applicable amount.

							(b)Liability for

				taxFor purposes of this

				section, the liability for tax for any taxable year shall be the excess (if

				any) of—

							(1)the sum of—

								(A)the taxpayer’s regular tax liability

				(within the meaning of section 26(b)) for the taxable year,

								(B)the tax imposed by section 55(a) with

				respect to such taxpayer for the taxable year, and

								(C)the taxpayer’s social security taxes

				(within the meaning of section 24(d)(2)) for the taxable year, over

								(2)the sum of the credits allowable under part

				IV of subchapter A of chapter 1 (other than the credits allowable under subpart

				C thereof, relating to refundable credits) for the taxable year.

							(c)Applicable

				amountFor purposes of this

				section, the applicable amount for any taxpayer shall be determined by the

				Secretary not later than the date specified in subsection (d)(1) taking into

				account the number of such taxpayers and the amount of revenues in the Treasury

				resulting from the tax imposed by section 5896 for the calendar year preceding

				the taxable year.

						(d)Date payment

				deemed made

							(1)In

				generalThe payment provided

				by this section shall be deemed made on February 1 of the calendar year ending

				with or within the taxable year.

							(2)Remittance of

				paymentThe Secretary shall

				remit to each taxpayer the payment described in paragraph (1) not later that

				the date which is 30 days after the date specified in paragraph (1).

							(e)Certain persons

				not eligibleThis section

				shall not apply to—

							(1)any individual with respect to whom a

				deduction under section 151 is allowable to another taxpayer for a taxable year

				beginning in the calendar year in which such individual’s taxable year

				begins,

							(2)any estate or trust, or

							(3)any nonresident alien

				individual.

							.

			(b)Conforming

			 amendmentSection 1324(b)(2)

			 of title 31, United States Code, is amended by inserting before the period

			 , or enacted by the Windfall Profits

			 Rebate Act of 2005.

			(c)Clerical

			 amendmentThe table of

			 sections for subchapter B of chapter 65 of the Internal Revenue Code of 1986 is

			 amended by adding at the end the following new item:

				

					

						Sec. 6430. Energy consumer

				rebate.

					

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall take effect on the date of the enactment of this Act.

			

